Title: Council of War, 27 June 1776
From: Council of War
To: 

 

[New York, 27 June 1776]

At a Council of General Officers, held at Head Quarters June 27. 1776.
Present his Excelle. General Washington Brig. Generals: Heath, Spencer, Green, Ld Stirling, Mifflin & Scott.
The General communicated to the Council the Proceedings of the Court Martial on Thomas Hickey—when he was unanimously advised to confirm the Sentence & that it be put in Execution tomorrow at 11 oClock, For which Purpose the General to issue his Warrant.
Major Rogers having been brought before this Council of Officers from Amboy where he has been for several Days—the Members were unanimously of Opinion that he should proceed to Philad. under an Escort & that at the same Time a Letter be wrote to Congress informing them that under all Circumstances he is not to be sufficiently relied on.
The General read a Letter recd from Col. Creary & Capt. Livingston informing that the Committee took Surety for the good Behaviour of the Prisoners & discharged them—Unanimously agreed—that the General write to the Provincial Congress informing them of the Transactions there & that they will Order therein—& also that all Persons apprehended be detained untill such Direction be obtained.
Advised unanimously—That all the Stock & Horses except what is absolutely necessary for the Support of the Inhabitants be removed from Long Island, Staten Island & the adjoining Coasts & that Application be made to the provincial Congress to assist in carrying this Measure into Execution.
